Title: To John Adams from William Stephens Smith, 16 February 1803
From: Smith, William Stephens
To: Adams, John



Dear Sir.
New York Feby. 16th. 1803.

You may have seen or heard off a most Violent attack on my Character made by the Editor of the American Citizen—Colonel Troup was the fon foundation of it, if not the Author—as he stood high in society—I addressed myself to him politely and he has swallowed the falshood like a viper. The Editors who gave publicity to the base calumny—I have instituted a suit against as the only mode I could notice the reptiles. They are by order of Court held to Bail, to answer under the penalty of 10.000 Dollars—
I enclose you the paper containg the letters which have passed between me and Colo. Troup on the subject—after perusing them, I should wish them republished in the Boston Papers of every discription—It is a respect I owe to you to make this Communication, and a respect I owe my own Character and my connections, to defend in every way my honor, and reputation—my Sons are very studious and correct in their Conduct—their residence at Atkinson has made good and early impression my daughter is amiable & pleasant my Wife in high health, and preserves her calmness and tranquility—I cultivate a mildness of manners and should alway’s preserve it, if it were not for the attacks of the wicked and evil minded—I am mild with the mild—& stern and inflexible, with the Insolent—I am in every state however / most respectfully yours.
W: S: Smith